DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the Specification Not entered
The amendments to the specification, filed 9/8/21, of paragraphs [0019]-[0020], [0051], [0053] and [0055]-[0056] are not entered because, after further considerations, they do not correct obvious typographical errors, they involve adding or deleting items numbers of the drawings without any explanation whatsoever.

Drawings
The amendment to the drawings are not entered because it is not clear what “etch-stop” applicant is now referring to in applicant’s specification paragraph [0055] stating “Similarly, referring to FIG. 5C, a middle-end-of-line (MEOL) processing method is presented. The device 700 includes a substrate 701. A metal gate 702 is formed within ILD layer 708 over the substrate 701. Source/drain features (not shown) are formed in or on the substrate 701 and on both sides of the metal gate 702. Source/drain contacts 703 are formed to electronically connect to the source/drain features. A number of etch-stop layers (such as layers 707 and 707') and ILD layers (such as layers 708' and 708'') are formed over the metal gate 702 and/or the source/drain contacts 703. Trenches are formed within the ILD layers 708' and 708'' and etch-stop layers 706 and 706'. A Ru layer is then deposited within the trenches to form via features 710B to electrically couple to the metal gate 702, and/or via features 710B' to electrically couple to the source/drain contact 703. The deposition of Ru layer may extend above the top surface of the ILD layer 708'' thereby forming Ru layer 710T”. 
The numeral “706” has been added to drawing Fig. 5C, which shows that both “etch stop” layers 706 and 706’ have been etched to form at least trench 610B. This raises the question of why they are called “etch-stop” layers is both are etched in order to form at least trench 610B (in Fig. 5B). Applicant has to provide at least some Amendments rational statement on why the drawing has to be amended. Applicant did not provide a single word explaining the proposed drawing amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 and dependent claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner could not find proper support for the new limitation of “wherein the conductive material is surrounded by an interlayer dielectric layer of a dielectric material, and wherein the second surface includes the dielectric material”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 12, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The terms “approximately match”, “the third polishing rate matches the fourth polishing rate”, approximately matches”, “matching a first removal rate of the dielectric material in the second slurry composition to a second removal rate of the metal material in the second slurry composition” The term "match" is a relative term which renders the claim indefinite.  The term "match" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if “match” is meant to be “equal” or within 10% or 20% of the desired value.
The term “capable of catalytically enhancing the first polishing rate” is indefinite because it is not clear if the “catalytically enhancing the first polishing rate” is a requirement or not. The term “capable” renders the claim indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small et al. (US 2002/0111024 A1) in view of Jiang (US 20180294180 A1) or Small et al. (US 20080038995 A1) as evidenced by McCoy (in an article named “Smooth Success, Chemical mechanical planarization is becoming indispensable in chip-making, by Michael McCoy, July 12, 2010 | Chemical & Engineering News Volume 88, Issue 28, found in Web page https://cen.acs.org/articles/88/i28/Smooth-Success.html).
Regarding claims 1-14, Small discloses a method of polishing comprising:
receiving a semiconductor device having a first surface and a second surface, the first surface being a top surface including a conductive material exposed thereon, and the second surface being an embedded surface including the conductive material and a dielectric material, 
Small discloses [0007] As is known in the art, a damascene polishing technique can be used to form plugs. This process involves forming an opening (or via) in the dielectric layer, over-filling the opening with a conductive material, typically a metal, and then removing the 
Small discloses [0032] The substrates include all substrates normally used for integrated circuit manufacture, including but not limited to Al, Cu, W, Tantalum, as well as other metals, metallic compounds, and alloys. Because no two metal or alloy systems will have the same regions of chemical activity, Pourbaix diagrams can be used to examine the effect of pH on removal rates (as well as relative removal rates, vis--vis selectivity) of one or more target material on a given wafer. The formulations of the invention are also useful, for example, for polishing silica, tantalum, tantalum nitride, tantalum aluminum nitride, and the like. 
[0013] Metal CMP slurries must have a high selectivity for removing the unwanted metal compared to the dielectric features on the wafers. Metal polishing selectivity to oxide generally ranges from 20 to 100:1, depending on the metal type. Typically, the etch rate of the dielectric is low for metal-polishing compositions, for example less than 100 A/min. Tungsten metal should have a polish selectivity to oxide >50:1, and copper should have >140:1 oxide selectivity. Metal etch rates for such selectivity can be up to 7000 A/min, though in many applications etch rates of 500 A/min are acceptable. The metal removal rate should be between 1700 to 3500 A/minute without excessive "dishing" of the metal plugs or erosion of the oxide substrate.

[0048] A preferred oxidizer is hydroxylamine Hydroxylamine can be employed as an oxidizing agent and its pH may be adjusted from about 10 to a value in the acidic range, i.e., about 2, by adding various types of inorganic acids such as Nitric or Sulfuric acid or organic acids such as citric acid. Hydroxylamine-based formulations typically contain between about 1% and about 20%, preferably between about 2% and about 15%. When hydroxylamine is used as a secondary oxidizer in a formulation having another oxidizer, the CMP formulation contains between 0.1 and about 8%, typically between 0.3% and 5%, of hydroxylamine.
The disclosure of Small also encompasses selecting a first polishing slurry to achieve a first polishing rate of the conductive material in the first polishing slurry and a second polishing rate of the dielectric material in the first polishing slurry, wherein the first polishing rate far exceeds the second polishing rate; selecting a second polishing slurry to achieve a third polishing rate of the conductive material in the second polishing slurry and a fourth polishing rate of the dielectric material in the second polishing slurry, wherein the third polishing rate 
Small discloses [0097] The second approach uses two (or more) slurries in separate polishing steps. In the first phase, a first slurry comprising an oxidizer and an abrasive, i.e., silica or alumina, is used to planarize the copper topography quickly and then continue to remove the copper metal while maintaining good uniformity. In the second phase, a second slurry comprising an oxidizer and a abrasive is used to remove the barrier layer (TaN or Ta) with high removal rates (>700 A/min) and low TEOS removal (<200 A/min). Overall wafer %NU should less than 5%. The selectivity of Cu to the barrier film should be .about.1:1. The use of colloidal silica in the second phase advantageously serves as a built-in buffing step possibly eliminating the need for a third polishing step dedicated to buffing the oxide. Similarly, diamond abrasive provides an excellent polish. [0098] The first composition is more aggressive than the second composition on a two step process, or vice versa. The aggressiveness of the composition can be changed by altering the abrasives, changing the amount and/or type of oxidizers or the pH of the CPM slurry, the addition of chelators, and the like.
It is noted that Small does not expressly disclose “a ratio of the third removal rate to the fourth removal rate is about 1:0.5 to about 1:2” in other words Small is silent about a ratio of the copper/ tantalum removal rate to the silicon oxide removal rate is about 1:0.5 to about 1:2.
However, this feature of metal polishing is a necessary requirement of this type of polishing as evidenced by McCoy (in an article named “Smooth Success, Chemical mechanical planarization is becoming indispensable in chip-making, by Michael McCoy, July 12, 2010 | Chemical & 
McCoy recites “Copper wiring is created by electrodepositing the metal over a network of narrow trenches and holes etched into a dielectric material. Copper is an enticing market for CMP suppliers because two or even three slurries are required for cleanup after its deposition. A “bulk” slurry quickly removes most of the excess copper. A “barrier” slurry then goes farther, sanding down (polishing) into the copper, the dielectric, and a tantalum barrier layer at an equal rate”.
One of ordinary skill in the art, at the time the invention was filed, would know that if the (polishing) into the copper, the dielectric, and a tantalum barrier layer are performed at different rates a planar surface can never be obtained. The whole idea about polishing a metal embedded into a dielectric is planarization of the final surface in order to keep building the rest of the semiconductor chip on a planar even surface.  As a result the second polishing step of Small must necessarily  polish into the copper, the dielectric, and a tantalum barrier layer at an equal rate which means that the removal rates of all those 3 materials are equal to each other’s or the removal rate ratios must be  1 (unity), such is a necessary feature of this type of polishing without which one cannot obtain a final planar surface which is the goal of the polishing result.
As to claim 2, any copper wiring is ultimately electrically connected to a transistor gate at the substrate level.

Regarding claim 3, It is noted that Small et al. (US 2002/0111024 A1) is silent about titania as part of the abrasive and ruthenium as a liner/barrier layer.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Small et al. (US 2002/0111024 A1)  by including Titania in the abrasive because Small et al. (US 20080038995 A1) it is conventional to do so. 
Small et al. (US 20080038995 A1) clearly discloses silica and titania accomplish similar function in CMP. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Regarding claims 15-20, he disclosure of Small also encompasses receiving a semiconductor substrate having a metal material exposed on a first surface, the first surface having a substantially uniform material composition of the metal material (overburden of copper); receiving a first slurry including a first abrasive component and a first amine-based alkaline component [0100] For comparison, when the free base hydroxylamine (5% in DI water) was tested with the same type of copper wafer, the etch rate was just 75 A/min. A 10% ammonium hydroxide solution had an etch rate of 100 A/min. It is known that ammonium 
receiving a second slurry including a second abrasive component and a second amine- based alkaline component, the second abrasive component being different from the first abrasive component, and the second amine-based alkaline component being different from the first amine-based alkaline component 0100] For comparison, when the free base hydroxylamine (5% in DI water) was tested with the same type of copper wafer, the etch rate was just 75 A/min. A 10% ammonium hydroxide solution had an etch rate of 100 A/min. It is known that ammonium hydroxide solutions will dissolve copper slowly, but if oxidizing agents (air or oxygen) are introduced then the etch rate can be increased. With copper, the preferred pH range can be between about 2 and 6, depending on the desired planarization rate. Solutions Hydroxylamine at various pH values, which are typically in the pH range of about 2-10, preferably between about 3-9, could be used for controlled etching of copper.,
 the metal material having a third removal rate in the second slurry and the oxide material having a fourth removal rate in the second slurry; and polishing the metal material and the oxide material exposed on the second surface with the second slurry, wherein a ratio of the first removal rate to the second removal rate is greater than 30:1, and a ratio of the third removal rate to the fourth removal rate is about 1:0.5 to about 1:2. Small teaches [0013] Metal CMP slurries must have a high selectivity for removing the unwanted metal compared to the dielectric features on the wafers. Metal polishing selectivity to oxide generally ranges from 20 to 100:1, depending on the metal type. [0097] The second approach uses two (or more) slurries in separate polishing steps. In the first phase, a first slurry comprising an oxidizer and an abrasive, i.e., silica or alumina, is used to planarize the copper topography quickly and then continue to remove the copper metal while maintaining good uniformity. In the second phase, a second slurry comprising an oxidizer and a abrasive is used to remove the barrier layer (TaN or Ta) with high removal rates (>700 A/min) and low TEOS removal (<200 A/min). Overall wafer %NU should less than 5%. The selectivity of Cu to the barrier film should be .about.1:1. The use of colloidal silica in the second phase advantageously serves as a built-in buffing step possibly eliminating the need for a third polishing step dedicated to buffing the oxide. Similarly, diamond abrasive provides an excellent polish.
	Note that the second polishing of Small will land on the TEOS oxide.
As a result, the above reads on receiving a semiconductor device having a first surface and a second surface, the first surface being a top surface including a metal material exposed 
selecting a first pH value of the first slurry composition based in part on the first oxidation product and a second pH value of the second slurry composition based in part on the second oxidation product; selecting a first alkaline component of the first slurry composition to adjust a removal rate of the metal material and a second alkaline component of the second slurry composition; selecting a first amount of a first abrasive component of the first slurry composition based in part on a hardness of the first abrasive component and a hardness of the oxidation product, and a second amount of a second abrasive component of the second slurry composition based in part on a hardness of the second abrasive component and a hardness of the dielectric material; polishing the first surface using the first slurry composition; and polishing the second surface using the second slurry composition, wherein the first oxidizing component differs from the second oxidizing component, the first alkaline component differs from the second alkaline component, the first abrasive component differs from the second abrasive component, and wherein the selecting the second amount of the second abrasive component includes matching a first removal rate of the dielectric material in the second slurry composition to a second removal rate of the metal material in the second slurry composition.

Jiang discloses Semiconductor structures and fabrication methods are provided. An exemplary fabrication method includes providing a base substrate; forming a dielectric layer having an opening on the base substrate; forming a Ruthenium (Ru)-containing layer on side surfaces and a bottom of the opening and on a top surface of the dielectric layer; forming a Copper (Cu) containing layer to fill the opening and cover the Ruthenium (Ru)-containing layer; performing a first chemical mechanical polishing (CMP) step to remove a first partial thickness of the Copper (Cu)-containing layer; performing a second CMP step using a polishing slurry containing a Cu-corrosion-inhibitor to remove a second partial thickness of the Copper (Cu)-containing layer above the Ruthenium (Ru)-containing layer; and performing a third CMP step using a polishing slurry containing a Cu-corrosion-inhibitor to remove a third partial thickness of the Copper (Cu)-containing layer above the dielectric layer (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Small by including Ruthenium (Ru) in the copper circuit of Small because Jiang teaches it is conventional to do so.
One of ordinary skill in the art would have been motivated to modify the method of Small by including Ruthenium (Ru) in the copper circuit of Small in order to obtain faster performing transistors and thereby obtain faster devices.

Response to Arguments
Applicant's arguments filed 9/8/21 have been fully considered but they are not persuasive. The instant office action has been updated/re-written to address all claims amendments as well as all applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410. The examiner can normally be reached 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713